Exhibit 10.5

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made and entered
into as of [                    ] (“Grant Date”) by and between IES Holdings,
Inc. (f/k/a Integrated Electrical Services, Inc.), a Delaware corporation
(“Company”), and [                            ] (“Participant”) pursuant to the
terms and conditions of the Company’s Amended and Restated 2006 Equity Incentive
Plan dated as of February 9, 2016 (“Plan”), in respect of [                ]1
Shares of Restricted Stock. All capitalized terms not defined herein without
separate definition shall have the meaning set forth in the Plan.

Section 1.    Restricted Stock Award. This Agreement governs an Award of
Restricted Stock pursuant to the Plan (the “Cumulative Income Shares”). Each
Cumulative Income Share shall be subject to the satisfaction of the performance
and service conditions specified herein and the other terms and conditions set
forth in this Agreement.

Section 2.    Performance Vesting Requirement. The performance targets
applicable to the Cumulative Income Shares are established to incent the
Participant to cause the Company to achieve superior growth in the Company’s net
income over the Performance Period (as defined below). The number of Cumulative
Income Shares that vest shall be based on the Company’s achievement of
cumulative Comprehensive Income Attributable to IES Holdings, Inc. before
provision for income taxes and excluding employee stock compensation expense
(“Cumulative Income”) for the period from October 1, 2018 to September 30, 2021
(the “Performance Period”) as compared to the target Cumulative Income for the
Performance Period of $[        ] (the “Target Cumulative Income”). For the
purpose of determining the number of Cumulative Income Shares that vest,
Cumulative Income is calculated from the Company’s audited financial statements
for the years ended September 30, 2019, 2020, and 2021 in accordance with GAAP,
except that it does not take into account any (i) gains or losses on the
disposition of a business; (ii) restructuring charges; or (iii) Extraordinary
Items as determined by the Committee, where “Extraordinary Items” means any item
of income or expense that, taking into account the environment in which the
Company operates, (a) possesses a high degree of abnormality and is of a type
unrelated (or only incidentally related) to the Company’s ordinary and typical
activities and (b) is not reasonably expected to recur in the foreseeable
future.

The table set forth in Section I of Schedule A sets forth the percentage, if
any, of the total Cumulative Income Shares (the “Target Cumulative Income
Shares”) that shall be deemed vested based on the Company’s achievement of
Cumulative Income for the Performance Period (the “Vesting Percentage”). Any
Cumulative Income Shares that do not vest upon the Scheduled Vesting Date (as
defined in Section 3) based on Cumulative Income during the Performance Period
shall be forfeited. The determination of the final Cumulative Income for the
Performance Period shall be made by the Committee in its sole discretion in
accordance with the formula above.

Section 3.    Service Vesting Requirement. Except as otherwise expressly
specified below, in addition to the performance vesting requirements of
Section 2, the Cumulative Income Shares shall become vested only if the
Participant remains continuously employed by the Company or any majority-owned
subsidiary thereof from the Grant Date until the earlier of (i) December 15,
2021 and (ii) the date that the Company files its Annual Report on Form 10-K for
its fiscal year ending September 30, 2021 (the

 

1 

The number of Shares shall be equal to the Participant’s Base Salary, pro-rated
for the number of months remaining in the fiscal year, divided by the average
closing price per share of the Company’ common stock for the 5 trading days
immediately preceding the grant date.



--------------------------------------------------------------------------------

“Scheduled Vesting Date”). Except as otherwise provided in this Agreement, if
the Participant does not remain continuously employed by the Company or any
majority-owned subsidiary thereof from the Grant Date until the Scheduled
Vesting Date, all of the unvested Cumulative Income Shares subject to this Award
shall be immediately forfeited for no consideration and the Participant’s rights
with respect thereto shall cease upon termination of the Participant’s
employment.

Notwithstanding the foregoing, or anything in the Integrated Electrical
Services, Inc. (n/k/a IES Holdings, Inc.) Amended and Restated Executive Officer
Severance Benefit Plan (the “Severance Plan”) or in any other benefit plan or
agreement to the contrary, if the Participant’s employment is terminated prior
to the Scheduled Vesting Date (i) due to the Participant’s death, (ii) due to
the Participant’s Disability, (iii) by the Company without Cause, or (iv) by the
Participant for Good Reason, the Participant shall be deemed to have become
vested in a pro-rated portion of the Cumulative Income Shares (based on the
pro-rating formula below), without regard to the actual achievement of the
applicable service condition under this Section 3, provided that, vesting of the
Cumulative Income Shares, in addition to being pro-rated as provided below,
shall occur following the end of the Performance Period only if and to the
extent the performance objectives for the Performance Period have been achieved,
as determined by the Compensation Committee, and, further, to the extent the
Participant is subject to the Severance Plan, the Participant has executed and
delivered an enforceable Release (as defined in the Severance Plan) provided for
therein and such Release has become irrevocable. To the extent earned, vesting
of any Cumulative Income Shares shall occur on the Scheduled Vesting Date or on
the date immediately following the date any required Release becomes
irrevocable, whichever shall later occur.

The pro-rated portion of the Cumulative Income Shares shall be determined as
follows:

 

  (A)

Performance Period has been completed as of such termination date: the number of
Cumulative Income Shares that shall vest shall be calculated in accordance with
the terms of this Agreement as if the Participant had remained employed through
the Scheduled Vesting Date, or

 

  (B)

Performance Period has not been completed as of such termination date: the
number of Cumulative Income Shares that shall vest shall equal the number of
Target Cumulative Income Shares multiplied by (a) the Vesting Percentage, as
determined by the Committee when and as such determination is made for
participants in similar performance awards for the Performance Period, and
further multiplied by (b) a fraction (x) the numerator of which is the number of
days of Participant’s service from and including October 1, 2020 through
September 30, 2021; and (y) the denominator of which is the total number of days
from and including October 1, 2020, through September 30, 2021 (i.e., 365 days).

Notwithstanding the foregoing and anything in this Agreement or in the Severance
Plan or any other benefit plan or agreement to the contrary, if the Participant
is a participant in the Severance Plan at the time he experiences a Qualifying
Termination (as defined in the Severance Plan), the terms and conditions of this
Agreement shall apply to any vesting of this award prior to a Change in Control
(as defined below); however, the terms of the Severance Plan shall apply to the
determination of a Qualifying Termination, any vesting of this award in the
event a Qualifying Termination upon the occurrence of a Change in Control and to
any other terms or conditions of severance, such as the requirement to timely
execute and not revoke a Release.

An example of the calculation of the number of pro-rated Cumulative Income
Shares that vest in accordance with this Section, provided for illustrative
purposes only, is set forth in Section II of Schedule A.



--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause,” “Good Reason” and “Disability” have the
definition set forth in the employment agreement between the Company and the
Participant in effect as of the Grant Date (the “Employment Agreement”).

Section 4.    Effect of a Change in Control. Notwithstanding the provisions of
Sections 2 and 3 hereof or anything in the Severance Plan or in any other
benefit plan or agreement to the contrary, other than as specified below, this
Section 4 shall apply to determine the vesting of the unvested Cumulative Income
Shares upon the occurrence of a Change in Control prior to the Scheduled Vesting
Date.

If, immediately following the occurrence of the Change in Control, the value of
the unvested Cumulative Income Shares is determined by reference to a class of
stock that is publicly traded on an established U.S. securities market (a
“Publicly Traded Stock”), including by reason of an adjustment pursuant to
Section 5 or the assumption of this Award by the corporation surviving any
merger or other corporate transaction or the publicly traded parent corporation
thereof (the “Successor Corporation”), the performance conditions with respect
to the Cumulative Income Shares shall be deemed met at target levels, and the
Cumulative Income Shares shall become vested subject only to satisfaction of the
service condition specified in Section 3, where the stock price requirement
therein shall be adjusted, if necessary, by the Committee in accordance with the
Plan. In such circumstance, in addition to provisions specified in Section 3,
the service condition will be deemed satisfied in full upon any termination of
the Participant’s employment (i) by the Company without Cause, (ii) by the
Participant for Good Reason or (iii) due to Participant’s death or Disability,
in either case occurring on or after such a Change in Control.

If the value of the Cumulative Income Shares is not determined by reference to a
Publicly Traded Stock immediately following the occurrence of the Change in
Control, whether because the Successor Corporation does not have Publicly Traded
Stock or determines not to assume this Award, the unvested Cumulative Income
Shares subject to this Award shall vest in full, with performance conditions
deemed met at target levels, upon the occurrence of such Change in Control.

Notwithstanding the foregoing and anything in this Agreement or the Plan to the
contrary, if the Participant is a participant in the Severance Plan at the time
he experiences a Qualifying Termination upon the occurrence of a Change in
Control prior to the Scheduled Vesting Date, the terms of the Severance Plan
shall apply to any vesting of this award.

For the purposes of this Agreement, “Change in Control” has the definition set
forth in the Severance Plan.

Section 5.    Adjustments for Corporate Transactions. In the event that there
shall occur any Recapitalization the number of (and, if applicable, securities
related to) the Cumulative Income Shares be adjusted by the Committee in such
manner as the Committee determines is necessary or appropriate to prevent any
enhancement or diminution of the Participant’s rights and opportunities
hereunder. To the extent that the Cumulative Income Shares awarded herein shall
be deemed to relate to a different number of Shares or different securities as a
result of any such adjustment, such additional number of shares or other
securities shall be subject to the restrictions of the Plan and this Agreement
and the vesting conditions specified herein.

Section 6.    Issuance of Restricted Shares.

 

  (a)

Stock Certificates. The Company either shall cause to be issued a certificate or
certificates for the Cumulative Income Shares, registered in the Participant’s
name, or cause a book entry to be made with the Company’s transfer agent
evidencing the Cumulative Income Shares registered in the Participant’s name.
The Company shall appropriately legend any certificate related to the Cumulative
Income Shares to reference the restrictions thereon as set forth in this
Agreement.



--------------------------------------------------------------------------------

  (b)

Stockholder Rights. The Participant shall have all the rights of a stockholder
(including, without limitation, voting, dividend and liquidation rights) with
respect to the Cumulative Income Shares, subject, however, to the restrictions
of this Agreement.

 

  (c)

Form of Issuance and Escrow. For so long as the Cumulative Income Shares are not
vested, the Company shall cause such certificate or certificates to be deposited
in escrow if certificates are issued. If evidenced by book entry at the transfer
agent the entry shall denote the shares are restricted as to transfer. The
Participant shall deliver to the Company a duly-executed blank Stock Power (in
the form attached hereto as Schedule B).

Section 7.    Tax Withholding. To the extent this Award results in compensation
income to the Participant upon grant or vesting, the Participant must deliver to
the Company at that time such amount of money as the Company may require to meet
its tax withholding obligations under applicable laws or make such other
arrangements to satisfy such withholding obligations as the Company, in its sole
discretion, may approve; provided, however, that unless the Participant
otherwise requests in writing or the Committee shall otherwise determine, the
Company shall instead withhold or “net” from the Shares otherwise to be issued
to the Participant the greatest number of whole shares having a Fair Market
Value not in excess of the lesser of (i) the Company’s tax withholding
obligations and (ii) the maximum amount that may be withheld from such payment
without the Company having to apply liability accounting for financial
accounting purposes.

Section 8.    Modification. Except to the extent permitted by the Plan, any
modification of this Agreement will be effective only if it is in writing and
signed by each party whose rights hereunder are affected thereby.

Section 9.    Golden Parachute Excise Tax. Notwithstanding anything in this
Agreement to the contrary, if the Participant is a “disqualified individual” (as
defined in section 280G(c) of the Code), and the payments and benefits to be
provided to the Participant under this Agreement, together with any other
payments and benefits to which the Participant has the right to receive from the
Company or any other person, would constitute a “parachute payment” (as defined
in section 280G(b)(2) of the Code) (collectively, “Participant’s Parachute
Payment”), then the Participant’s Parachute Payments (a) shall be reduced (but
not below zero) so that the present value of such total amounts and benefits
received by the Participant will be $1.00 less than three times the
Participant’s “base amount” (as defined in section 280G(b)(3) of the Code), so
that no portion of the amounts to be received will be subject to the excise tax
imposed by section 4999 of the Code or (b) shall be paid in full, whichever of
(a) and (b) produces the better “net after-tax” benefit to the Participant
(taking into account all applicable taxes, including any excise tax imposed
under section 4999 of the Code). To the extent that the Participant is party to
any arrangement with the Company that provides for the payment of cash severance
benefits, the benefits payable thereunder shall be reduced (but not below zero)
in accordance with the provisions of such arrangement prior to any reduction in
the benefits payable hereunder. The determination as to whether any such
reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made by the Company in good faith.

Section 10.    Restrictions on Transfer. Neither this Award nor any Cumulative
Income Shares covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to the Company as a
result of forfeiture of the Cumulative Income Shares as provided herein.



--------------------------------------------------------------------------------

Section 11. Award Subject to Plan. This Award of Cumulative Income Shares is
subject to the terms of the Plan, the terms and provisions of which are hereby
incorporated by reference. Unless otherwise expressly provided herein, nothing
in this Agreement shall be construed to limit any authority afforded to the
Committee pursuant to the terms of the Plan. In the event of a conflict or
ambiguity between any term or provision contained herein and a term or provision
of the Plan, the Plan will govern and prevail.

Section 12. No Right of Employment. Nothing in this Agreement shall confer upon
the Participant any right to continue as an employee of, or other service
provider to, the Company or any of its subsidiaries, nor interfere in any way
with the right of Company or any such subsidiary to terminate the Participant’s
employment or other service at any time or to change the terms and conditions of
such employment or other service.

Section 13. No Guarantee of Tax Consequences. None of the Board, the Committee,
the Company or any affiliate of any of the foregoing makes any commitment or
guarantee that any federal, state, local or other tax treatment will (or will
not) apply or be available to the Participant (or to any person claiming through
or on behalf of the Participant) and shall have no liability or responsibility
with respect to taxes (and penalties and interest thereon) imposed on the
Participant (or on any person claiming through or on behalf of the Participant)
as a result of this Agreement.

Section 14. Clawback. Notwithstanding any other provisions in the Plan or this
Agreement, any compensation payable pursuant to this Agreement that is subject
to recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).

Section 15. Data Privacy. The Participant expressly authorizes and consents to
the collection, possession, use, retention and transfer of personal data of the
Participant, whether in electronic or other form, by and among Company, its
Affiliates, third-party administrator(s) and other possible recipients, in each
case for the exclusive purpose of implementing, administering, facilitating
and/or managing the Participant’s Awards under, and participation in, the Plan.
Such personal data may include, without limitation, the Participant’s name, home
address and telephone number, date of birth, Social Security Number, social
insurance number or other identification number, salary, nationality, job title
and other job-related information, tax information, the number of Company shares
held or sold by the Participant, and the details of all Awards (including any
information contained in this Award and all Award-related materials) granted to
the Participant, whether exercised, unexercised, vested, unvested, cancelled or
outstanding.

Section 16. Entire Agreement. This Agreement, the Plan and the Employment
Agreement constitute the entire contract between the parties hereto with regard
to the subject matter hereof. They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof. No waiver of any breach
or condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. To the
extent the Participant is subject to the Severance Plan, the terms and
conditions of this Agreement shall apply to any vesting of the Cumulative Income
Shares in all circumstances.

Section 17. Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and have agreed in
writing to be joined herein and be bound by the terms hereof.



--------------------------------------------------------------------------------

Section 18. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

Section 19. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

Section 20. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.



--------------------------------------------------------------------------------

By signing below, the Participant accepts this Award, and acknowledges and
agrees that this Award of Cumulative Income Shares is granted under and governed
by the terms and conditions of the Plan and this Agreement.

 

PARTICIPANT:      IES HOLDINGS, INC.

 

              By:  

 

 

     Its:  

 



--------------------------------------------------------------------------------

SCHEDULE A

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Section I

Determination of Percentage of Cumulative Income Shares Vested:

 

Percentage of Target Cumulative

Income Earned

 

Percentage of Shares of Target

Cumulative Income Shares Vested

(“Vesting Percentage”)

75%   50% 87.5%   75% 100%   100%

For the Performance Period, Cumulative Income earned will be calculated by the
Committee and converted to a percentage of the Target Cumulative Income for the
Performance Period. For example, based on Target Cumulative Income for the
Performance Period of $139,182,000, if the actual Cumulative Income for the
Performance Period is $125,263,800, the Percentage of Target Cumulative Income
Earned for the Performance Period would be 90%. For achievement of Cumulative
Income between any of the stated performance levels, the percentage of Target
Cumulative Income Shares vested shall be determined by linear mathematical
interpolation between such levels (e.g., if 90% of the Target Cumulative Income
for the Performance Period is earned, 80% will be the Vesting Percentage, and
80% of the Target Cumulative Income Shares will be vested). If less than 75% of
the Target Cumulative Income for the Performance Period is achieved, the Vesting
Percentage will be 0%. In no event will the Vesting Percentage be greater than
100%.

Section II

An example of the calculation set forth in Section 3 of the Agreement, provided
for illustrative purposes only, is set forth below:

For the purposes of this example, the following assumptions apply:

 

  •  

the Participant was granted a total of 1,000 Cumulative Income Shares, as shown
below:

 

  •  

the Participant is terminated by the Company without Cause on December 12, 2020
(without a Change in Control); and

 

  •  

the Committee ultimately determines the Vesting Percentage based on Cumulative
Income earned to be 95% for the Performance Period.

 

# of Shares

 

Vesting
Percentage

 

# of Shares
Vested

 

Termination
Date

 

Service Period

 

Actual Days
Served in Period

 

Total Days in
Service Period

 

Pro-rated
Percentage

 

Pro-rated # of
Shares Vested

1000   95%   950   12/12/2020   10/1/2020 - 9/30/2021   73   365   20%   190



--------------------------------------------------------------------------------

SCHEDULE B

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Stock Assignment Separate From Certificate

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

FOR VALUE RECEIVED,                              hereby sells, assigns and
transfers unto                             ,                             
(                ) shares of the common stock of IES Holdings, Inc. (f/k/a
Integrated Electrical Services, Inc.), a Delaware corporation (“Company”),
standing in his name on the books of the Company represented by Certificate No.
             (or electronic equivalent) herewith, and does hereby irrevocably
constitute and appoint the Secretary of the Company with the power of attorney
to transfer the said stock in the books of the Company with full power of
substitution. This assignment may be executed by the Participant by means of
electronic or digital signatures, which have the same force and effect as manual
signatures.

 

Dated:   

 

     

 

                                  Signature of the Participant         

 

         Print Name